COURT OF APPEALS
                               SECOND DISTRICT OF TEXAS
                                    FORT WORTH

                                  NO. 02-13-00340-CV


Eric Drake                                 §    From the 158th District Court

                                           §    of Denton County (2013-20534-158)
v.
                                           §    November 20, 2014

Chase Bank                                 §    Opinion by Justice Meier

                                     JUDGMENT

       This court has considered the record on appeal in this case and holds that

there was no error in the trial court’s judgment. It is ordered that the judgment of

the trial court is affirmed.

       It is further ordered that Appellant Eric Drake shall pay all costs of this

appeal, for which let execution issue.




                                       SECOND DISTRICT COURT OF APPEALS



                                       By /s/ Bill Meier
                                           Justice Bill Meier